Citation Nr: 1121389	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-08 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel








INTRODUCTION

The Veteran served on active duty from July 1981 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2010, the North Carolina Department of Veterans Affairs indicated that they were canceling their representation of the Veteran.  In June 2010, the Board sent the Veteran a letter giving her an opportunity to authorize another organization or person to represent her.  The Veteran responded, indicating that she wished to represent herself.  

As discussed below, the Board finds new and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD.  Evidence of record also shows a diagnosis of major depressive disorder.  Accordingly, the Board has rephrased the reopened issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2007, the RO confirmed and continued a previous denial of entitlement to service connection for PTSD.  The Veteran did not appeal this decision within one year following notification.  

2.  Evidence associated with the record since the March 2007 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 2007 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the decision to reopen the claim of entitlement to service connection for PTSD and to remand for further development, a detailed explanation of how VA complied with the VCAA with regard to this issue is unnecessary at this time.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Analysis

In October 2001, the RO denied entitlement to service connection for mental health problems.  In July 2006, the RO denied entitlement to service connection for PTSD, essentially based on a finding that there was no credible evidence that the claimed stressor occurred.  In March 2007, the RO confirmed the previous denial, again based on the absence of a verifiable stressor.  The Veteran did not appeal this decision within one year following notification and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In April 2008, the Veteran requested to reopen her claim.  In October 2008, the RO determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for PTSD.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

It is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been presented.  The Board is required to consider the issue of finality prior to any consideration on the merits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); see Barnett v. Brown, 8 Vet. App. 1 (1995).

Evidence at the time of the final March 2007 decision includes the Veteran's statements, service treatment records, service personnel records, and VA medical records.

In various statements, the Veteran reported that she was sexually harassed by her female commanding officer and that false reports were written, eventually resulting in her demotion and discharge.  

Service treatment records show that on examination in April 1983, the Veteran was psychiatrically normal on clinical evaluation.  The appellant, however, reported a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  

Service personnel records show that the Veteran was written up and counseled for various violations, including failure to obey orders, being absent without authority, disrespect, and violations pertaining to the proper wearing of her uniform.  She received nonjudicial punishment.  Contrasting these negative points are statements from various individuals indicating that the Veteran was cooperative and professional and that they did not have any problems with her attitude.  

Personnel records also contain documentation indicating that in March 1983, the Veteran underwent a psychiatric evaluation.  Clinical interview and mental status examination revealed a generally angry individual who demonstrated apathy for functioning as a soldier.  There were no signs of psychosis or significant neurosis.  She did not have any disqualifying mental disease or condition sufficient to warrant disposition through medical/psychiatric channels and she was cleared psychologically for any administrative action or disposition as deemed appropriate by her command.  In April 1983, the Veteran was separated for unsatisfactory performance.  

VA records dated in January 2006 indicate the Veteran was referred for assessment of military sexual trauma.  She described incidents of sexual harassment and coercion by her commanding officer.  She reported feeling confused, shocked, and terrified in response to these threats.  She reported an extensive history of alcohol and substance dependence which began following her "premature" discharge from military service.  The examiner noted that the Veteran endorsed symptoms consistent with a diagnosis of PTSD related to military sexual harassment.  Psychiatric testing, however, suggested malingering and confirmation of the events was warranted prior to assigning a PTSD diagnosis.

Evidence received since the March 2007 decision includes the Veteran's statement, VA records, and a lay statement.  

In an April 2008 statement, the Veteran again reported harassment and threats from her commanding officer.  She also reported that during basic training, a hand grenade was accidentally dropped in her foxhole.  Someone was able to respond quickly and remove the grenade before it detonated.  The Veteran indicated that she is still haunted by this incident because she could have been killed if the grenade had detonated.  

In April 2008, the Veteran underwent additional VA psychological assessment and evaluation.  Results of the evaluation supported a primary diagnosis of military-related PTSD, chronic; and major depressive disorder, single episode, severe.  It was noted that the symptoms that began as a result of the Veteran's military experiences were severe and have caused severe social and occupational impairment.  

An April 2009 statement from C.F. indicates that she met the Veteran in 1987.  At that time, the Veteran came to live with them and work as a nanny.  She noticed that the Veteran was a loner and was nervous and irritable at times.  C.F. stated that over time, the Veteran warmed up and told them about her experiences in the military.  Specifically, she told her about the harassment by her company commander.  

To the extent this evidence was not previously considered, it is new.  The Board also finds this evidence material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  In making this determination, the Board observes that in determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The claim is reopened.  


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for PTSD is granted.

REMAND

As discussed, the claim of entitlement to service connection for PTSD has been reopened and the Board has rephrased the issue as stated above.  Clemons.  On review, the Board finds that additional development is needed prior to consideration on the merits.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Regarding the claimed stressor that a grenade almost detonated, the Board notes that this incident has not been corroborated and incidents that "almost happened" are generally not verifiable.  

Evidence of record suggests a current diagnosis of PTSD related to in-service harassment.  The diagnosis, however, was based on the appellant's self reported and unverified history.  Stressor verification or corroboration  remains an issue.  A VA psychology record dated in January 2006 documents the Veteran's report that she consulted with the Judge Advocate General (JAG) office regarding the harassment and was gathering information to file a claim.  She also stated that she spoke informally with the military police.  She indicated that neither of these attempts to notify military officials was documented and she did not follow-up with JAG to file a claim.  

Pursuant to regulation, however, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Examples of personal trauma include rape, physical assault, domestic battering, robbery, mugging, stalking, and harassment.  See M21-1MR, IV.ii.1.D.17.a.  

In a February 2006 VA Form 21-526, Veteran's Application for Compensation or Pension, the Veteran reported treatment for PTSD at the mental health hospital at Ft. Belvoir from March to April 1983.  In May 2006, the Veteran reported that she ended up in mental health and numerous incidents occurred over a period of weeks resulting in anxiety and stress.  In July 2006, the Veteran reported that she was seen at Ft. Belvoir mental health.  The Board acknowledges that the Veteran underwent a mental health evaluation in March 1983 in connection with her discharge and that this is documented in her service personnel records.  The Veteran's statements, however, suggest that she may have sought mental health treatment independent of her command referred evaluation.  Thus, attempts should be made to obtain any in-service mental health records.  See 38 C.F.R. § 3.159(c)(2).  

Service personnel records contain an Application for Correction of Military Record dated in June 1998.  The Veteran requested that the reason for separation, "unsatisfactory performance", be corrected.  The Board is unable to determine whether any corrections were made to the Veteran's military record.  Information pertaining to the Veteran's request may be pertinent to her claim and records of any related proceeding by the Army Board for Correction of Military Records should be requested.  38 C.F.R. § 3.159(c)(2).  

In this case, the Veteran has never been provided a VA examination to specifically determine the nature and etiology of any diagnosed psychiatric disorder, nor is there any indication that a VA psychiatrist has reviewed the record for the purpose of interpreting the evidence to determine whether there were any behavior changes in service which may corroborate the claimed in-service trauma.  The Board observes that the Veteran reported depression and nervous trouble at separation and has reported continuing problems since that time.  Additionally, as discussed, service records document numerous issues and unsatisfactory performance.  The Veteran has also reported behavioral changes related to the alleged harassment.  

Considering the circumstances of the case, the Board finds that a VA examination is needed.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

VA medical records were last printed in April 2008.  On remand, additional relevant VA records should be obtained.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request any mental health records for the Veteran from Ft. Belvoir for the period from February 1982 to April 1983; any relevant VA medical records for the period from April 2008 to the present; and copies of all documents related to the appellant's June 1998 Application for Correction of Military Record which she filed with the Army Board for Correction of Military Records.  Any records received should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

2.  Thereafter, schedule a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder.  The claims folder and a copy of this REMAND must be made available for review.  

The examiner is to review the record and provide an opinion as to whether there is any evidence of behavior changes in service which provides corroborative evidence that the claimed in-service stressor (harassment) actually occurred.  Evidence of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

If the examiner concludes that there is evidence of behavior changes in service sufficient to corroborate the claimed stressor, he or she must opine whether it is at least as likely as not that the Veteran currently has PTSD as a result of the claimed stressor.  

If the Veteran is diagnosed with a psychiatric disorder other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not that such disability is related to active military service or events therein.

The report of examination must include a complete rationale for any opinion provided.  The examiner must note the following: 
 
? "It is due to" means 100 percent assurance of relationship.
? "It is at least as likely as not" means 50 percent or more.  
? "It is not at least as likely as not" means less than a 50 percent chance.  
? "It is not due to" means 100 percent assurance of non relationship.  
 
If the examiner is unable to provide the opinion requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the nature and etiology of any diagnosed psychiatric disorder is unknowable.  The examiner should provide a copy of their curriculum vitae.

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
4.  The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  
 
5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


